In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2893
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

DAVID L. NEWTON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:08-cr-00875-1 — Elaine E. Bucklo, Judge.
                     ____________________

       ARGUED MARCH 2, 2021 — DECIDED MAY 4, 2021
                ____________________

   Before RIPPLE, HAMILTON, and KIRSCH, Circuit Judges.
    RIPPLE, Circuit Judge. David Newton, an inmate at FCI Sea-
goville in Texas, moved for compassionate release under 18
U.S.C. § 3582(c)(1)(A)(i). He seeks a reduced sentence of time
served because of the COVID-19 pandemic. He submitted
that the combination of his asthma, hypertension, and use of
a corticosteroid heightened his risk of serious consequences
should he become infected. The district court denied the mo-
tion; it concluded that Mr. Newton failed to establish the
2                                                   No. 20-2893

“extraordinary and compelling reasons” required under the
compassionate release statute. Because the district court did
not address adequately Mr. Newton’s arguments, we vacate
the court’s judgment and remand the case for further pro-
ceedings.
                                I
                       BACKGROUND
    Mr. Newton has been in prison since 2009, when he
pleaded guilty to two counts of bank robbery, 18 U.S.C.
§ 2113(a), and one count of possessing and discharging a fire-
arm during a bank robbery, 18 U.S.C. § 924(c)(1)(A)(iii). The
district court sentenced Mr. Newton to a total of 220 months’
imprisonment and five years’ supervised release.
   In late March and early April 2020, the novel coronavirus
that causes COVID-19 spread rapidly throughout the United
States. Prisons, with their close quarters and communal liv-
ing, were hit hard by the virus. In May 2020, after serving
nearly twelve years of his sentence, Mr. Newton moved
pro se for compassionate release. He first argued that his
asthma, combined with the Bureau of Prison’s mismanage-
ment of the pandemic, constituted an extraordinary and com-
pelling reason for his release under 18 U.S.C.
§ 3582(c)(1)(A)(i). He added a second ground a month later:
that his prolonged use of a corticosteroid to treat his asthma
weakens his immune system, thereby putting him at even
greater risk of COVID-19.
    In another filing, Mr. Newton provided a detailed release
plan. In it, he explained that, if released, he could reside with
either his grandmother and uncle at the home they share or
with his father and his father’s wife at their home.
No. 20-2893                                                 3

Mr. Newton provided the addresses for both residences,
which are in Chicago, as well as contact information for his
grandmother, uncle, and father. He also detailed how he
could, in his view, safely travel from Texas to Chicago, and
provided contact information for family members who of-
fered to assist him in making the trip.
    The district court appointed counsel to represent
Mr. Newton. Counsel replied to the Government’s opposition
to the first two medical conditions, and then added that a
third condition, hypertension, in combination with the other
two conditions also increased Mr. Newton’s risk of illness if
he remained imprisoned.
   The parties disagreed as to whether the Bureau of Prisons
(“BOP”) and FCI Seagoville were responding inadequately to
the pandemic. In July 2020, Newton contracted COVID-19.
Three weeks later, a prison physician noted that his infection
had “resolved” and that he “did not have a severe illness re-
                         1
quiring hospitalization.” Mr. Newton still reported, how-
ever, “recurrent intermittent coughs, headaches, and asthma
                                                             2
flare-ups for which he [had] to use inhalers more frequently.”
The number of active cases at the prison has shrunk more re-
cently. When the district court ruled on Newton’s motion, the
                                                      3
number of active cases among inmates stood at five.
    In sum, by the time Mr. Newton’s motion was fully
briefed, the record before the district court included:


1 R.136 at 4.

2 Id. at 2.

3 R.145 at 3.
4                                                  No. 20-2893

up-to-date BOP medical records detailing his asthma, pro-
longed corticosteroid use, and hypertension; letters from
Mr. Newton and other inmates in FCI Seagoville outlining the
living conditions and COVID-19 precautions, or alleged lack
thereof, at the facility; data on the number of cumulative and
active COVID-19 infections at FCI Seagoville; and a compre-
hensive release plan from Mr. Newton. It was not an overly
voluminous record, but it was meaningfully informative on
the key facts the district court needed to know.
    After determining that Mr. Newton had exhausted his ad-
ministrative remedies, the district court denied his request for
release. The entirety of the district court’s discussion of the
merits of Mr. Newton’s motion is as follows:
          The Government contends, however, that
       Mr. Newton has not demonstrated extraordi-
       nary and compelling reasons to warrant a sen-
       tence reduction.
           I agree. Mr. Newton argues that he is at par-
       ticular risk of harm from COVID-19 while incar-
       cerated due to underlying medical conditions
       such as asthma and hypertension, and due to
       his use of immunosuppressant medication. The
       CDC, however, while acknowledging that these
       conditions “might” create an increased risk of
       harm from COVID-19, has not been able to de-
       termine conclusively that they pose an in-
       creased danger. Indeed, Mr. Newton did con-
       tract COVID-19 in July 2020, and the infection
       seems to have “[r]esolved” without serious in-
       cident. R. 136 at 2. Moreover, although
       Mr. Newton reports substantial spread of
No. 20-2893                                                   5

        COVID-19 in FCI Seagoville, where he is
        housed, the prison has lately succeeded in dras-
        tically reducing active cases of COVID-19
        within its population; currently, it reports only
        5 inmate cases. Accordingly, it is not clear that
        Mr. Newton would face a significantly reduced
        risk from COVID-19 in the general population
                                           4
        than he would in prison.
The district court included two footnotes: one to a CDC web-
site with a list of conditions that place individuals at risk of
severe illness from COVID-19, and the other to a BOP website
with information on coronavirus cases in BOP facilities. As
the quoted portion of the opinion shows, the district court’s
merits analysis included a single citation to the record.
                                      II
                              DISCUSSION
    Once an inmate fulfills the exhaustion requirements, a fed-
eral court may grant a prisoner’s motion for compassionate
release if “extraordinary and compelling reasons” warrant re-
lease and if the request is consistent with the sentencing con-
siderations reflected in 18 U.S.C. § 3553(a). 18 U.S.C.
§ 3582(c)(1)(A).    We      previously     have    held    that
§ 3582(c)(1)(A)’s exhaustion requirement is an affirmative de-
fense for the Government to raise. United States v. Gunn, 980
F.3d 1178, 1179 (7th Cir. 2020). Although it has appeared only
in nonprecedential opinions until now, we have also said that
the movant bears the burden of establishing “extraordinary
and compelling reasons” that warrant a sentence reduction.


4 Id. at 2–3 (alteration in original) (footnotes omitted).
6                                                   No. 20-2893

See United States v. Melgarejo, 830 F. App’x 776, 778 (7th Cir.
2020). And a district court has discretion to determine
whether the movant has established “extraordinary and com-
pelling reasons.” See Gunn, 980 F.3d at 1180. Newton argues
that the district court abused its discretion and that its order
denying release must therefore be vacated.
    Newton first submits that the district court wrongly be-
lieved that the policy statement found in U.S.S.G. § 1B1.13
constrained its discretion. Under § 3582(c)(1)(A), there are
two ways a compassionate release motion may come before
the district court: upon motion from the Director of the BOP
or upon motion brought directly by the inmate after exhaust-
ing administrative requirements (the latter form of motion
stems from relatively recent amendments to the statute).
When Mr. Newton brought his motion in the district court,
we had not yet decided whether § 1B1.13 applies to compas-
sionate release motions brought directly by the inmate. The
applicability of § 1B1.13 potentially matters for inmates like
Mr. Newton because that policy statement defines “extraordi-
nary and compelling reasons” to very limited circumstances
and only permits the BOP director to determine whether com-
passionate release is appropriate beyond those limited cir-
cumstances. See Gunn, 980 F.3d at 1180. While appellate brief-
ing was underway in Mr. Newton’s case, we held that
§ 1B1.13 does not apply to motions like his. See id. During the
district court litigation, the Government partly had relied
upon the constraints in § 1B1.13 to argue that Mr. Newton
failed to establish “extraordinary and compelling reasons” for
release. There is no indication, however, that the district court
misapprehended the scope of the policy statement. It never
mentioned the policy statement or its language in its ruling.
No. 20-2893                                                                7

We therefore cannot say that the district court erroneously ap-
plied this policy statement to Mr. Newton.
    Mr. Newton submits that each of the grounds proffered in
support of his motion is independently sufficient to justify his
release. He also submits, however, that the district court
abused its discretion by not taking into consideration the cu-
mulative effect of his comorbidities.
    The district court first denied the petition because it be-
lieved that, according to CDC guidance, each of Mr. Newton’s
medical conditions only “might” increase the risk posed by
COVID-19. We think that the district court required the word
“might” to do too much work. Assessing the effect of comor-
bidities necessarily involves an estimation of probabilities,
not certainties, and, in the case of a novel disease, we cannot
expect more from the medical profession. The CDC neces-
sarily must deal with the present state of scientific knowledge
and the courts must apply the statutory criteria in light of that
reality. We cannot demand certainty where there is no cer-
tainty.5
   We also believe that the district court should have as-
sessed Mr. Newton’s situation not only in light of each of his




5 The dissent cites our nonprecedential order in United States v. Lee, 840 F.
App’x 880 (7th Cir. 2021), for the proposition that we have affirmed denial
of compassionate release because an inmate’s medical condition—there,
asthma—was not included on the CDC’s list of conditions that definitively
raise one’s risk of severe complications from COVID-19. But by the time
we briefly mentioned the CDC guidance in Lee, we had already decided
that the inmate forfeited reliance on asthma as a basis for compassionate
release by not raising that condition in the district court. Id. at 881.
8                                                           No. 20-2893

comorbidities individually but also cumulatively.6 The CDC
guidance that the district court relied on refers only to the risk
posed by individual conditions, not combinations of condi-
tions. We think it quite appropriate for district courts to look
to the CDC guidance as a reliable source of our country’s best
understanding about COVID-19. At the same time, district
courts must be cautious not to stretch that guidance beyond
what it says. When the district court relied on CDC guidance
about individual conditions to deny Mr. Newton’s contention
regarding his combined conditions, the court took too great
of an inferential leap. See United States v. Salyers, 160 F.3d 1152,
1162 (7th Cir. 1998) (Courts may draw “permissible inferences
based upon the evidence.” (emphasis added)).
    Our case law does not give detailed guidance on the de-
gree to which a district court must address each argument
raised in a petition for compassionate release.
See United States v. Joiner, 988 F.3d 993, 995 n.1 (7th Cir. 2021).
Nor, given the myriad of situations confronting the district

6 After reviewing Mr. Newton’s filings, our dissenting colleague con-
cludes that Mr. Newton “argued his comorbidities in isolation, not in com-
bination.” We think that conclusion reads Mr. Newton’s filings too nar-
rowly. Although considering Mr. Newton’s various medical conditions
seriatim is an enticingly clean approach, doing so puts a neat-and-tidy
framework ahead of grappling with the real basis for Mr. Newton’s mo-
tion. Mr. Newton sought compassionate release because, in his view, his
medical conditions placed him at an increased risk of severe illness from
COVID-19. He identified the individual conditions that make up his
health status, but he never presented a fiction that those conditions oper-
ated wholly independent of one another. The dissent also contends that
Mr. Newton could not meet his burden of proof even if the district court
considered his conditions in combination, but we think the best approach
is to have the district court answer that question in the first instance on
remand.
No. 20-2893                                                       9

courts, should it. At a minimum, however, the district court’s
analysis must give us reasonable assurance that it at least con-
sidered the prisoner’s principal arguments. Accord United
States v. Rosales, 813 F.3d 634, 637 (7th Cir. 2016). Here, the
district court’s treatment of Mr. Newton’s motion gives us no
assurance that the court gave his combination of conditions
any focused consideration. Mr. Newton provided extensive
records documenting his multiple medical conditions, dis-
cussed those conditions all within the same section of his only
counseled filing, and cited to a district court decision that
granted compassionate release to a prisoner with multiple
COVID-19 risk factors, all of which was adequate to apprise
the district court of the nature of his argument. See R.143 at 3–
4 (“If the Court treats all of his conditions as ones that might put
him at increased risk, it should find him eligible.” (emphasis
added)) (citing United States v. Johnson, No. 17-cr-50051, 2020
WL 4557042, at *2 (N.D. Ill. June 10, 2020)).
    The district court also observed that Mr. Newton fell ill
with COVID-19 and “recovered.” This observation gives us
pause. To begin, the district court simply noted Mr. Newton’s
prior infection and then moved on. The court never explained
what probative value that fact presented. The bare nature of
the reference matters because the Government took no posi-
tion on the impact of Mr. Newton’s having previously con-
tracted COVID-19. Thus, we are not even able to assume that
the district court was adopting the Government’s position be-
cause the Government took no position. We are left to guess
at how the district court weighed Mr. Newton’s prior infec-
tion.
    The most likely explanation for the reference is that the
district court thought, without supporting evidence, that
10                                                No. 20-2893

Mr. Newton could not be reinfected or that a subsequent in-
fection would be no more severe than the first. The Govern-
ment suggests that the court was not predicting that a second
infection was impossible or could not be worse than the first;
rather, the Government posits, the court was saying that in all
likelihood reinfection would be no worse for him than for oth-
ers without his conditions. Either way, it appears likely that
the district court drew medical conclusions about the ramifi-
cations of a future infection without any supporting medical
evidence in the record. In other contexts, we have cautioned
that “[c]ommon sense can mislead; lay intuitions about med-
ical phenomena are often wrong.” Cf. Schmidt v. Sullivan, 914
F.2d 117, 118 (7th Cir. 1990). We think that same prudence ap-
plies to compassionate release motions involving a novel vi-
rus. District courts must base factual conclusions on record
evidence; they cannot render unsupported medical opinions.
Here, it appears the district court not only made an unsup-
ported medical judgment, it overlooked the available medical
evidence—notes from Mr. Newton’s physician—stating that
even after Mr. Newton’s infection subsided, he nonetheless
continued to suffer from a number of serious symptoms.
   The district court’s final rationale was that because FCI
Seagoville had relatively few active cases at the time,
Mr. Newton would not “face a significantly reduced risk from
COVID-19 in the general population than he would in
          7
prison.” This methodology was flawed; it relied on both an
illusory comparison and the wrong comparison. We say illu-
sory because the term “general population” is hardly self-de-
fining. And in any event, the “general population” is the


7 R.145 at 3.
No. 20-2893                                                              11

wrong comparison because Mr. Newton proposed a detailed
post-release plan for risk mitigation that placed him with ei-
ther his grandmother or father, locations that he argues mate-
rially differ from the “general population.” In either location,
Mr. Newton explained that he would live with only two other
people. Mr. Newton therefore adhered to our requirement
that petitioners seeking compassionate release submit indi-
vidualized evidence rather than make generalized arguments
about risk. 8 See Joiner, 988 F.3d at 996. A district court, in turn,
must consider that individualized evidence. James v. Eli, 889
F.3d 320, 328 (7th Cir. 2018) (citing Jardien v. Winston Network,
Inc., 888 F.2d 1151, 1159 (7th Cir. 1989)).
    Our decision today represents the opposite side of the sit-
uation we addressed in United States v. Joiner, 988 F.3d at 995–
96. There, an inmate seeking compassionate release con-
tended that the district court committed procedural error
when it failed to address an argument in his brief that relied
entirely on generalized, societal-level demographic data. Id.
We saw no procedural error. As we explained, “by relying on
generalized evidence of broad societal concerns, [the inmate]
did not provide the court with any basis to” connect that gen-
eral argument to his specific circumstances. Id. at 996. The dis-
trict court addressed other, individualized arguments but did
not need to address the highly general arguments for us to
conduct adequate appellate review. Id.


8 The dissent engages with Mr. Newton’s detailed post-release plan, and
in doing so shows just how much of Mr. Newton’s individualized argu-
ment the district court’s opinion left unacknowledged. The evaluative
process undertaken by our dissenting colleague is the responsibility of the
district court because it is institutionally far more able than an appellate
panel to make a comprehensive and accurate judgment.
12                                                 No. 20-2893

    On the other side of the coin, when an inmate like
Mr. Newton presents individualized arguments along with a
meaningfully detailed record, the district court’s opinion
must leave us assured that it considered those individualized
arguments and properly exercised its discretion. The over-
arching principle remains that district courts must make their
thinking clear. See United States v. Castaldi, 743 F.3d 589, 595
(7th Cir. 2014).
    Our dissenting colleague may be correct that Mr. New-
ton’s motion does not present extraordinary and compelling
reasons for release. Yet our disagreement with the dissent is
straightforward: when we read the dissent, we are confident
that our colleague considered Mr. Newton’s individualized
arguments; when we read the district court’s opinion, we can-
not say the same. Although we believe that the district court
committed methodological error that requires a remand, our
holding today in no way indicates the appropriate final reso-
lution of this matter. After reconsideration in accordance with
this opinion, the district court will render a decision on that
matter in accordance with the law and the facts presented to
it.
                         Conclusion
    The judgment of the district court is vacated, and the case
is remanded for further consideration consistent with this
opinion.
No. 20-2893                                                    13

    KIRSCH, Circuit Judge, dissenting. Although the district
court’s order is brief, it provides enough detail to convince me
that the district court did not abuse its wide discretion in
holding that Mr. Newton failed to meet his burden of estab-
lishing that extraordinary and compelling reasons warrant his
early release. Albeit summarily, the district court sufficiently
considered and permissibly rejected each of the grounds
upon which Mr. Newton based his claim for early release: (1)
his underlying medical conditions, (2) the BOP’s mismanage-
ment of the pandemic, and (3) his detailed release plan. Ac-
cordingly, I respectfully dissent.
                                1.
                               A.
    The district court’s order specifically identified each of Mr.
Newton’s medical conditions—asthma, hypertension, and
use of immunosuppressant medication—and acknowledged
that pursuant to CDC guidance, these conditions “might” cre-
ate an increased risk of harm from COVID-19. R.145 at 2–3.
But the district court concluded that “might” does not equal
extraordinary and compelling in this case. See id. at 3. In sup-
port of its conclusion, the district court first noted that the
CDC had not conclusively determined that any of Mr. New-
ton’s conditions posed an increased danger, and it next ob-
served that Mr. Newton had recovered from an earlier
COVID-19 infection without suffering serious medical conse-
quences. Id. at 2–3. We have affirmed denial of compassionate
release on these grounds. In United States v. Lee, 840 F. App’x
880, 881 (7th Cir. 2021), for example, we explained that the in-
mate’s assertion of asthma did not warrant release “not only”
because the inmate failed to raise asthma as a grounds for re-
lease in the district court, but because “the CDC also ha[d] not
14                                                            No. 20-2893

placed asthma on its list of conditions definitively shown to
increase the risk of severe illness from COVID-19.” And there
we found that the district court did not abuse its discretion
when it determined the inmate had not presented any con-
vincing evidence that his previous recovery from COVID-19
heightened his risk of severe illness if he were reinfected. Id. 1
    The majority concludes, from the district court’s observa-
tion that Mr. Newton recovered from an earlier bout with
COVID-19, that the district court thought that Mr. Newton
“could not be reinfected or that a subsequent infection would
be no more severe than the first.” Supra, at 10. There is no sup-
port for this conclusion in the district court’s order. Rather,
the district court simply pointed to Mr. Newton’s recovery as
support for the CDC’s guidance that “might” does not mean
“will,” as it explained that “[i]ndeed,” Mr. Newton’s condi-
tions did not result in an increased danger when he con-
tracted the virus in July 2020. R.145 at 3. The court further
noted that “the infection seems to have ‘[r]esolved’ without
serious incident” based on the available medical records. Id.
After Mr. Newton tested positive, his physician noted: “At
least 10 days have passed since [Mr. Newton’s] first symp-
toms or positive test. [Mr. Newton] is not severely immuno-
compromised and did not have a severe illness requiring hos-
pitalization. [Mr. Newton] meets CDC Criteria for release
from isolation and the ICD code will be resolved[.]” R.136 at
4. Had Mr. Newton suffered severe symptoms or been


1 The majority notes that we issued our decision in Lee as a nonpreceden-
tial order. Supra, at 7 n.5. This is the case with most of our recent compas-
sionate release decisions. Though we have decided dozens of compassion-
ate release cases over the course of the pandemic, we have only issued a
few as published opinions.
No. 20-2893                                                  15

severely immunocompromised, he would have stayed in iso-
lation longer. See R.141 at 34 (“Those inmates with severe
COVID-19 symptoms requiring hospitalization or those who
are severely immunocompromised can be removed from iso-
lation status 20 days after symptom onset.”). The district
court’s observation does not give me pause, as it does the ma-
jority. See supra, at 9.
                              B.
    The majority criticizes the district court for inadequately
addressing Mr. Newton’s purported argument that the combi-
nation of his asthma, hypertension, and use of steroid medica-
tion increased his risk of serious COVID-19 illness. Supra, at
7–8. The district court did not address this argument for two
good reasons: Mr. Newton never made it, and even if he had,
he didn’t submit any evidence that the combination of his
medical conditions increased his risk.
    First, Mr. Newton only argued his comorbidities in isola-
tion, not in combination. The majority holds that Mr. New-
ton’s medical records and citation to “a district court decision
that granted compassionate release to a prisoner with multiple
COVID-19 risk factors,” were enough “to apprise the district
court of the nature of his argument” that his medical condi-
tions should be considered cumulatively. Supra, at 9 (emphasis
added). The majority expects far too much of the district
court, especially when Mr. Newton merely cited an un-
published and non-binding case in his reply brief without ex-
planation or argument. See R.143 at 4 (Mr. Newton citing
United States v. Johnson, No. 17-cr-50051, 2020 WL 4557042
(N.D. Ill. June 10, 2020)). In doing so, Mr. Newton wrote:
16                                                  No. 20-2893

           If the Court treats all of his conditions as
       ones that might put him at increased risk, it
       should find him eligible. Newton’s pro se mo-
       tion relied on his asthma condition and his pro-
       longed use of prescription steroids to deal with
       the asthma condition, both of which might put
       him at increased risk, according to the CDC. See
       United States v. Johnson, 2020 WL 4557042, at *2
       (N.D. Ill. June 10, 2020). The government at-
       tempts to minimize Newton’s asthma and his
       use of steroids. But his medical records indicate
       that his doctor recently increased his dosage of
       steroids to control his asthma, R. 136, at 7, which
       indicates a condition that is growing worse. Alt-
       hough one of the doctors at Seagoville indicated
       that Newton is not severely immunocompro-
       mised, the record does not indicate the basis for
       that conclusion, which demands explanation,
       since the CDC has warned that use of steroids
       can make one immunocompromised, and New-
       ton has recently been prescribed a larger steroid
       dose.
          In addition, Newton has hypertension,
       which the CDC recognizes as a factor that might
       put him at increased risk.
R.143 at 4–5.
    At most, Mr. Newton cited Johnson to argue that because
he had more than one independent risk factor, his medical
condition was extraordinary and compelling. This is not the
same as Mr. Newton arguing that his multiple risk factors in-
teracted together or affected one another in such a way that
No. 20-2893                                                  17

they created a greater risk of harm than did each of his condi-
tions alone. Indeed in Johnson, the district judge considered
only the total number of risk factors the inmate had, but the
judge never evaluated the combined or cumulative effect of
those risk factors. The judge simply reasoned: “[The inmate]
is nearly 56 years old and has not one but three severe risk
factors. The Court agrees with the Government that [the in-
mate’s] health history therefore presents an extraordinary
and compelling circumstance.” Johnson, 2020 WL 4557042, at
*2. Thus, Johnson does not support the argument the majority
credits Mr. Newton for making. We have held many times
that the district court need not search for veiled arguments in
briefs and certainly doesn’t have to make arguments on behalf
of (represented) defendants. See, e.g., United States v. Dunkel,
927 F.2d 955, 956 (7th Cir. 1991).
    Second, even if the district court was adequately apprised
of the nature of the argument, Mr. Newton entirely failed to
submit evidence, medical or otherwise, that the combination
of his comorbidities increased his risk of serious conse-
quences should he be infected, such that he proved extraordi-
nary and compelling reasons for early release. For example,
there is no indication in the record that Mr. Newton’s hyper-
tension made his asthma worse, or vice versa. All the record
says is that he has both. I agree with the majority that, “Dis-
trict courts must base factual conclusions on record evidence;
they cannot render unsupported medical opinions.” Supra, at
10. It follows that when there is no record evidence upon
which to draw factual conclusions, the party with the burden
of proof (here, Mr. Newton) fails to meet it, and the district
court need not consider the argument. See United States v.
Joiner, 988 F.3d 993, 996 (7th Cir. 2021) (holding that the dis-
trict court need not consider arguments the defendant did not
18                                                  No. 20-2893

develop or support with factual foundation); see also United
States v. Price, 840 F. App’x 884, 885 (7th Cir. 2021) (affirming
district court’s denial of relief where inmate did not point to
“any medical evidence submitted to the district court that
conclusively establishe[d] a heightened risk of complications
from COVID-19”).
                               2.
     The district court addressed and explicitly rejected Mr.
Newton’s second argument that the BOP’s mismanagement
of the pandemic at FCI Seagoville was an extraordinary and
compelling reason for his release. The district court pointed
out that FCI Seagoville had succeeded in dramatically reduc-
ing active COVID-19 cases and was, at the time of the district
court’s order, down to five cases. R.145 at 3. By doing so, the
district court rejected Mr. Newton’s argument made in his re-
ply brief that, “Seagoville is as hot a hotspot as one can find.”
R.143 at 3. Perhaps it was at one point, but when Mr. Newton
filed his reply brief (four days before the court issued its or-
der), it most certainly was not. The district court need not say
more about Mr. Newton’s BOP-mismanagement argument.
See, e.g., United States v. Leachman, 837 F. App’x 411, 412 (7th
Cir. 2021) (affirming district court decision where inmate’s fa-
cility “had only three confirmed cases of COVID-19 as of the
date of decision”).
                               3.
    Finally, the district court’s comparison of Mr. Newton’s
release plan to the general population was neither illusory nor
wrong, as the majority concludes. See supra, at 10–11. Mr.
Newton, in his filings and in letters of support for his release,
proposed that he would travel from the federal prison in
No. 20-2893                                                    19

Seagoville, Texas, to Chicago (960 miles according to
MapQuest) by Greyhound bus (or by train); visit with his rel-
atives, including at least his grandmother, two children,
mom, dad, and likely cousins; first work for “Handy Nates”
contract construction and then perhaps drive a truck once his
license was reinstated; utilize public transportation in Chi-
cago to get around; and live with either his grandmother and
uncle, or his father and father’s wife. R.140 at 1; R.141 at 22–
23; R.146 at 1. This is “general population.” As the majority
correctly observes, “[o]ur case law does not give detailed
guidance on the degree to which a district court must address
each argument raised in a petition for compassionate release.”
Supra, at 8. But a motion for early release pursuant to 18 U.S.C.
§ 3582(c)(1)(A) is not the same as a full resentencing, and I find
no fault with the district court’s summary comparison.
                             *   *   *
    The district court’s order was brief, but its thinking was
clear—Mr. Newton did not prove extraordinary and compel-
ling reasons for early release. I am convinced that the district
court did not abuse its discretion.
   I respectfully dissent.